Citation Nr: 0100676	
Decision Date: 01/11/01    Archive Date: 01/17/01	

DOCKET NO.  96-13 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
October 1945 rating decision that severed service connection 
for defective vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel





INTRODUCTION

The veteran served on active duty from November 1940 to 
November 1944.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In August 1999, the veteran withdrew his appeal regarding the 
claim of entitlement to service connection for prostate 
cancer.  Accordingly, this issue is not before the Board at 
this time.  The veteran may be seeking to reopen the claim of 
service connection for defective vision based on new and 
material evidence, though this is not clear.  The RO should 
request the veteran to clearly indicate what additional 
claim, if any, he wishes to pursue.  The RO should then take 
appropriate action to adjudicate this claim, if any.  In any 
event, no other issue is before the Board at this time.

The Board notes that the record contains a February 1987 
determination by the Board that addressed the issue of 
entitlement to service connection for "defective vision."  
In that determination, the Board discussed the prior 
adjudication of the claim, including the severance of service 
connection.  The Board did not expressly address the 
propriety of the severance action nor were there allegations 
of error in the severance action that the Board addressed.  
The Board's discussion treated the severance as final and 
characterized the question before the Board as whether new 
and material evidence had been submitted to reopen the claim.  
The Board concluded that no new and material evidence had 
been submitted.  Accordingly, the Board finds that the 
February 1987 determination did not subsume the question of 
whether there was CUE in the severance action. 

FINDINGS OF FACT

1.  In a November 1944 service medical board report, it was 
determined that the veteran had amblyopia, exanopsia, 
bilateral, due to a high error of refraction.  The onset of 
this disorder was noted to be "[a]ll his life;" the medical 
board further concluded that the condition was not aggravated 
in service.

2.  A November 1944 RO rating decision granted service 
connection for defective vision, assigning a 60 percent 
disability evaluation from November 4, 1944.

3.  In August 1944, the RO proposed to sever service 
connection for the bilateral eye condition due to a 
determination that this disability was of congenital or 
developmental origin.

4.  In an October 1945 rating determination, CUE was found in 
the November 1944 rating determination that had granted 
service connection for the bilateral eye disorder.  It was 
found that this disability was congenital or developmental in 
origin and there was no evidence of any superimposed 
disability during service which could have caused or 
aggravated the congenital condition.  The veteran was 
notified of this determination that month.  

5.  The October 1945 rating determination was supported by 
the evidence then of record.  It is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The RO rating decision of October 1945 does not contain CUE.  
38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records indicate treatment for a bilateral 
eye disorder.  A clinical record dated November 1944 reveals 
amblyopia exanopsis, bilateral, due to a high error of 
refraction.  A service medical board report dated November 
1944 certified the veteran for discharge based on this 
disability.  It was found that he was incapacitated because 
of increased deficit of vision and photophobia that disabled 
him to perform his military service.  Under the section 
regarding the date of onset of the disease or injury, it was 
determined that this condition existed all the veteran's 
life.  The medical board further found expressly that the 
condition was not aggravated in service.  A review of service 
medical records fails to indicate that this condition was 
either caused or aggravated by the veteran's active service.

In November 1944, the veteran filed a claim seeking service 
connection for this disability.  In a November rating 
determination, service connection was initially awarded for 
this disability based on the determination that this 
condition had been aggravated by service in World War II.  
There was no explanation provided as to why aggravation was 
found.  He was initially granted a 60 percent evaluation from 
November 4, 1944.

In a December 1944 VA examination, it was determined that the 
veteran suffered from severe astigmatism, myopic, with 
bilateral amblyopia due to this condition.

In a May 1945 memorandum by adjudicators at the RO to the VA 
central office, it was reported that the veteran had an 
alleged injury to his head in 1939 due to a fall.  The 
veteran contended that this head injury had caused an auto 
accident in 1941 and that his vision had gradually become 
less since this accident.  Clinical records covering the 
hospitalization from November 1941 to January 1942 noted no 
head injury other than a laceration of the scalp.  At this 
time, the RO noted that a review of the records had failed to 
disclose any disease or injury during service to which an 
aggravation of the bilateral eye disorder could be 
attributed.  It was indicated that the RO was inclined to 
view the increased impairment of vision at the time of the 
veteran's discharge from service as due solely to the natural 
progression of his disorder and not having been aggravated by 
his military service.  

A June 1945 response from the Director, Veterans Claims 
Service at the VA central office indicated that the eye 
condition in question was a defect in the form and structure 
of the eye and hence of congenital or developmental origin.  
Thus, the director opined that the November 1944 rating 
contained CUE.

In August 1945, the RO contacted the veteran and indicated 
that it had proposed to sever service connection for the eye 
condition (diagnosed as defective vision, bilateral).  It was 
stated that inasmuch as the eye condition was shown to be due 
to a defect in the form of the structure of the eye, it was 
congenital or of developmental origin.  Accordingly, the 
rating action of November 1944 was unmistakably erroneous.  
The veteran was notified of this proposal that month.  No 
written argument or statement was received from the veteran.  

In October 1945, the RO determined that clear and 
unmistakable error was found within the November 1944 rating 
determination that had awarded the veteran service connection 
for this condition.  It was found that the condition was due 
to a defect in the form of the structure eye, held to be of 
congenital or developmental origin, and that there was no 
evidence of any superimposed disability during service which 
could have caused or aggravated the congenital condition.  
The veteran was notified of this determination that month and 
of his right to appeal.  A notice of disagreement to this 
determination was not received from the veteran.  

In March 1981, the veteran requested a reevaluation of 
disability for his eye problems.  In an April 1981 rating 
determination, the RO determined that new and material 
evidence to reopen the previously denied claim had not been 
submitted.  As noted above, his claim was the subject of a 
Board decision in February 1987.  The veteran is currently 
not service connected for this condition.

Analysis

The Board first notes that the claimant alleges he received 
no notice of the 1945 determination severing service 
connection.  The record reflects copies of the required 
notices of the proposed and final severance actions 
containing the claimant's then address of record.  
Accordingly, the Board finds no merit in the argument that 
notice was not provided the claimant.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes "clear and 
unmistakable error."  For CUE error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the RO evaluated 
the facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the veteran has submitted extensive medical 
evidence to support his conclusion that the rating 
determination of October 1945 was incorrect.  In a February 
1987 medical report, it was determined that there was no 
indication "at the present time" that the veteran had 
visual loss on the basis of amblyopia.  In a September 1998 
medical report, a health care provider stated that he saw no 
evidence of amblyopia and found that the veteran's vision at 
that time was consistent with the history of his eye diseases 
which included glaucoma and a history of corneal grafting and 
cataract.  A December 1997 medical report indicated 
specifically that the veteran did not have amblyopia.  

The medical evidence submitted by the veteran cannot provide 
the basis to determine that the October 1945 rating 
determination was clearly and unmistakably incorrect.  In 
order to hold the October 1945 rating decision was clearly 
and unmistakably erroneous, it would have to be concluded 
that the evidence of record at the time the decision was 
rendered was such that the only possible conclusion based on 
the evidence was that the veteran had a bilateral eye 
disorder incurred or aggravated in service.  Accordingly, the 
rating determination of October 1945 can not be found to be 
clearly and unmistakably erroneous based on evidence that did 
not exist in October 1945.  Consequently, the medical 
evidence recently submitted by the veteran, or evidence 
entering the record after the severance action was complete, 
cannot provide the basis to conclude that the October 1945 
rating determination was wrong. 

The veteran and his representative have contended that 
service department physicians did not consider certain 
records.  They further maintain that the VA did not have 
service medical records prior to his evaluation of December 
1944, or the special eye examination dated December 1944.  It 
is also asserted that the VA physician guide for disability 
examinations was not administered as prescribed by law, or 
that medical conclusions reached by providers were wrong or 
not supported.  It is further contended that the examination 
of December 1944 was faulty, that the determination that his 
eye condition was of congenital or developmental origin was 
incorrect, and that the certificate of disability for 
discharge dated November 1, 1944, was incorrect on several 
key points.  

These arguments are to the combined effect that medical 
providers in service and post service reached faulty or 
erroneous conclusions because they lacked or failed to 
consider certain evidence, or that the medical providers 
reached incorrect conclusions even on the evidence before 
them.  The Board must point out that CUE applies only to 
adjudicative error.  Russell v. Principi, 3 Vet. App. 310 
(1992).  Even if error by a medical provider could be 
demonstrated, it would not establish CUE because it would not 
establish adjudicative error that reaches CUE.  See Shockley 
v. West, 11 Vet. App. 208 (1998) (claim of misdiagnosis could 
be interpreted as either assertion of failure to satisfy duty 
to assist or disagreement with weighing of facts, neither of 
which can be CUE).  CUE requires that adjudicative error, 
otherwise prejudicial, must appear undebatably.  It must be 
noted that a valid claim of CUE requires more than a 
disagreement as to how the facts were weighed or evaluated.  
See Crippen v. Brown, 9 Vet. App. 412 (1996).  The discharge 
evaluation performed by the service medical board clearly 
indicates that this condition existed prior to service and 
was not aggravated in service.  Accordingly, there was a 
basis to determine CUE existed within the November 1944 
rating determination.

Based on the evidence cited above, the Board must conclude 
that there is no CUE within the October 1945 rating 
determination.  Based on the evidence that existed at that 
time, the Board cannot find that any undebatable error exist 
that, had it not been made, would have manifestly change the 
outcome at the time of this rating determination.  
Accordingly, the veteran's claim must fail.


ORDER

The October 1945 rating decision, which severed service 
connection for a bilateral eye disorder, did not contain 
clear and unmistakable error.  The benefit sought on appeal 
remains denied.  

		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

